Exhibit 99.1 Release:IMMEDIATE For:Comtex News Network (Symbol:CMTX) Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX REPORTS FIRST QUARTER FISCAL 2 New York, NY, November 12, 2008 – Comtex News Network, Inc. (OTC BB: CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, today announced financial results for the quarter ended September 30, 2008. For the quarter ended September 30, 2008, Comtex’s revenues were $1.66 million, down from $1.85 million for the quarter ended September 30, 2007.The
